 1

 2

 3

 4

 5

 6

 7

 8

 9

10                      UNITED STATES DISTRICT COURT
11                     EASTERN DISTRICT OF CALIFORNIA
12

13   FEDERAL HOME LOAN MORTGAGE       No.   2:19-cv-01401-JAM-EFB
     CORPORATION, its assignees
14   and/or successors,
15                Plaintiff,          SUA SPONTE ORDER REMANDING
                                      ACTION TO STATE COURT
16         v.
17   HERALD ROSALES,
18                Defendant.
19

20         The undersigned revokes any actual or anticipated referral

21   to a Magistrate Judge for the purposes of Findings and

22   Recommendations in this case.   See Local Rule 302(d)

23   (“Notwithstanding any other provision of this Rule, a Judge may

24   retain any matter otherwise routinely referred to a Magistrate

25   Judge.”).

26   ///

27   ///

28   ///
                                      1
 1        On July 24, 2019, Defendant Herald Rosales filed a Notice of
 2   Removal with this Court, seeking to remove an action from the San
 3   Joaquin County Superior Court.   Notice of Removal, ECF No. 1.
 4   For the following reasons, the Court sua sponte REMANDS this case
 5   to San Joaquin County Superior Court.
 6        Under 28 U.S.C. § 1441(a), a defendant may remove an action
 7   to federal court if the district court has original jurisdiction.
 8   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 9   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
10   Cir. 2003)).   If at any time before final judgment it appears
11   that the district court lacks subject matter jurisdiction, the
12   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
13   defendant seeking to remove an action to federal court must file
14   a notice of removal within thirty days of receiving a copy of the
15   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
16   removal of an action to federal court has the burden of
17   establishing federal jurisdiction in the case.   California ex
18   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
19        Here, Defendant is attempting to remove an unlawful detainer
20   action to federal court based on federal question jurisdiction.
21   Notice of Removal at 2–3.    Defendant alleges that Plaintiff’s
22   claim references and incorporated the Protecting Tenants at
23   Foreclosure Act of 2009, 12 U.S.C. § 5201.   Id. at 3.
24        Federal courts are courts of limited jurisdiction and lack
25   inherent or general subject matter jurisdiction.   Federal courts
26   can adjudicate only those cases authorized by the United States
27   Constitution and Congress.   Generally, those cases involve
28   diversity of citizenship or a federal question, or cases in which
                                       2
 1   the United States is a party.    Kokkonen v. Guardian Life Ins.
 2   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
 3   (1989).   Federal courts are presumptively without jurisdiction
 4   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
 5   matter jurisdiction is never waived and may be raised by the
 6   Court sua sponte.    Attorneys Trust v. Videotape Computer Prods.,
 7   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
 8   more jealously guarded by a court than its jurisdiction.
 9   Jurisdiction is what its power rests upon. Without jurisdiction
10   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
11   1988).
12        The Ninth Circuit has held that the removal statute should
13   be strictly construed in favor of remand and against removal.
14   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
15   2005).    The “strong presumption” against removal jurisdiction
16   means that the defendant always has the burden of establishing
17   that removal is proper.   Nishimoto v. Federman–Bachrach &
18   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
19   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal
20   jurisdiction must be rejected if there is any doubt as to the
21   right of removal in the first instance.   Gaus v. Miles, Inc., 980
22   F.2d 564, 566 (9th Cir. 1992).
23        In this case, Defendant is unable to establish jurisdiction
24   before this Court because the complaint filed in the state court,
25   MAN-CV-LUDR-2019-004567, contains a single cause of action for
26   unlawful detainer.    Unlawful detainer actions are strictly within
27   the province of state court.    A defendant’s attempt to create
28   federal subject-matter jurisdiction by adding claims or defenses
                                       3
 1   to a notice of removal will not succeed.    Vaden v. Discover Bank,
 2   556 U.S. 49, 50 (2009) (federal question jurisdiction cannot
 3   “rest upon an actual or anticipated counterclaim”); Valles v. Ivy
 4   Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law
 5   defense to a state-law claim does not confer jurisdiction on a
 6   federal court, even if the defense is that of federal preemption
 7   and is anticipated in the plaintiff’s complaint.”).
 8        In determining the presence or absence of federal
 9   jurisdiction in removal cases, the “well-pleaded complaint rule”
10   applies, “which provides that federal jurisdiction exists only
11   when a federal question is presented on the face of the
12   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
13   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
14   established that plaintiff is the ‘master of her complaint’ and
15   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
16   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
17   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
18   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
19   that a cause of action arises under federal law only when the
20   plaintiff’s well-pleaded complaint raises issues of federal
21   law.”).
22        Plaintiff’s complaint raises a single state law claim for
23   unlawful detainer.   The face of a properly-pled state law
24   unlawful detainer action does not present a federal question.
25   Therefore, Plaintiff’s complaint avoids federal question
26   jurisdiction.   Defendant cannot inject a federal issue through
27   his answer.
28        Accordingly, the Court REMANDS this case to San Joaquin
                                      4
 1   County Superior Court for all future proceedings.
 2
     Dated: July 25, 2019           /s/ John A. Mendez
 3                                  HONORABLE JOHN A. MENDEZ
 4                                  United States District Court Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     5
